EXHIBIT 10.2

OSMETECH TECHNOLOGY, INC.

CLINICAL MICRO SENSORS, INC.

GENMARK DIAGNOSTICS, INC.

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of
March 12, 2010, by and between Square 1 Bank (“Bank”) and Osmetech Technology,
Inc. (“Osmetech”), Clinical Micro Sensors, Inc. (“CMSI”), and Genmark
Diagnostics, Inc. (“Genmark”), (each individually and collectively known as
(“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

 

  1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.

1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP (except for non-compliance with FAS 123R in monthly
reporting). The term “financial statements” shall include the accompanying notes
and schedules.

 

  2. LOAN AND TERMS OF PAYMENT.

2.1 Credit Extensions.

(a) Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

(b) Advances Under Formula Revolving Line.

(i) Amount. Subject to and upon the terms and conditions of this Agreement,
Borrower may request Formula Advances in an aggregate outstanding principal
amount not to exceed the lesser of: (A) the Formula Revolving Line; or (B) the
Borrowing Base, less any amounts outstanding under the Ancillary Services
Sublimit. Amounts borrowed pursuant to this Section 2.1(b) may be repaid and
reborrowed at any time prior to the Formula Revolving Maturity Date, at which
time all Formula Advances under this Section 2.1(b) shall be immediately due and
payable. Borrower may prepay any Formula Advances, in whole or in part, from
time to time, without penalty or premium. Formula Advances shall be used to
support the Borrower’s short-term working capital needs.

 

1.



--------------------------------------------------------------------------------

(ii) Form of Request. Whenever Borrower desires a Formula Advance, Borrower will
notify Bank by facsimile transmission, telephone or email no later than 5:30
p.m. Eastern time (4:30 p.m. Eastern time for wire transfers), on the Business
Day that the Formula Advance is to be made. Each such notification shall be
promptly confirmed by a Loan Advance/Paydown Request Form in substantially the
form of Exhibit C. Bank is authorized to make Formula Advances under this
Agreement, based upon instructions received from an Authorized Officer, or
without instructions if in Bank’s discretion such Formula Advances are necessary
to meet Obligations which have become due and remain unpaid. Bank shall be
entitled to rely on any telephonic or email notice given by a person whom Bank
reasonably believes to be an Authorized Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages, loss, costs and
expenses suffered by Bank as a result of such reliance. Bank will credit the
amount of Formula Advances made under this Section 2.1(b) to Borrower’s deposit
account.

(iii) Ancillary Services Sublimit. Subject to the availability under the Formula
Revolving Line, at any time and from time to time from the date hereof through
the Business Day immediately prior to the Formula Revolving Maturity Date,
Borrower may request the provision of Ancillary Services from Bank. The
aggregate limit of the Ancillary Services shall not exceed the Ancillary
Services Sublimit, provided that availability under the Formula Revolving Line
shall be reduced by the aggregate limits of (i) any outstanding and undrawn
amounts under all Letters of Credit issued hereunder, (ii) corporate credit card
services provided to Borrower, (iii) the total amount of any Automated Clearing
House processing reserves, (iv) the applicable Foreign Exchange Reserve
Percentage, and (v) any other reserves taken by Bank in connection with other
treasury management services requested by Borrower and approved by Bank. In
addition, Bank may, in its sole discretion, charge as Advances any amounts for
which Bank becomes liable to third parties in connection with the provision of
the Ancillary Services. The terms and conditions (including repayment and fees)
of such Ancillary Services shall be subject to the terms and conditions of the
Bank’s standard forms of application and agreement for the applicable Ancillary
Services, which Borrower hereby agrees to execute.

(iv) Collateralization of Obligations Extending Beyond Maturity. If Borrower has
not secured to Bank’s satisfaction its obligations with respect to any Ancillary
Services by the Formula Revolving Maturity Date, then, effective as of such
date, the balance in any deposit accounts held by Bank and the certificates of
deposit or time deposit accounts issued by Bank in Borrower’s name (and any
interest paid thereon or proceeds thereof, including any amounts payable upon
the maturity or liquidation of such certificates or accounts), shall
automatically secure such obligations to the extent of the then continuing or
outstanding Ancillary Services. Borrower authorizes Bank to hold such balances
in pledge and to decline to honor any drafts thereon or any requests by Borrower
or any other Person to pay or otherwise transfer any part of such balances for
so long as the applicable Ancillary Services are outstanding or continue.

(c) Equipment Loan.

(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make one (1) or more Equipment Advances to Borrower.

 

2.



--------------------------------------------------------------------------------

Borrower may request Equipment Advances at any time from the date hereof through
the Availability End Date. The aggregate outstanding amount of Equipment
Advances shall not exceed the Equipment Loan. Each Equipment Advance shall not
exceed 100.00% of the invoice amount of equipment and software approved by Bank
from time to time (which Borrower shall, in any case, have purchased within
120 days of the date of the corresponding Equipment Advance), excluding taxes,
shipping, warranty charges, freight discounts and installation expense.
Equipment Advances shall be used to support Borrower’s Equipment purchasing
needs.

(ii) Interest shall accrue from the date of each Equipment Advance at the rate
specified in Section 2.3(a)(ii), and prior to the Availability End Date,
interest only shall be payable monthly beginning on the first date of the month
next following the initial Equipment Advance, and continuing on the same day of
each month thereafter until the Availability End Date. Any Equipment Advances
that are outstanding on the Availability End Date shall be payable in 24 equal
monthly installments of principal, plus all accrued and unpaid interest,
beginning on the date one (1) month immediately following the Availability End
Date, and continuing on the same day of each month thereafter through the
Equipment Maturity Date, at which time all amounts due in connection with any
Equipment Advance made under this Section 2.1(c) and any other amounts due under
this Agreement shall be immediately due and payable. Equipment Advances, once
repaid, may not be reborrowed. Borrower may prepay any Equipment Advances, in
whole or in part, from time to time, without penalty or premium.

(iii) When Borrower desires to obtain an Equipment Advance, Borrower shall
notify Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Eastern time three Business Days before the day
on which the Equipment Advance is to be made. Such notice shall be substantially
in the form of Exhibit C. The notice shall be signed by a Responsible Officer or
its designee and include a copy of the invoice for any Equipment to be financed.

2.2 Overadvances. If the aggregate amount of the outstanding Advances exceeds
the lesser of the Formula Revolving Line or the Borrowing Base at any time,
Borrower shall immediately pay to Bank, after notice from Bank of such fact, in
cash, the amount of such excess.

2.3 Interest Rates, Payments, and Calculations.

(a) Interest Rates.

(i) Formula Advances. Except as set forth in Section 2.3(b), if the Borrowers
are in compliance with (A) Section 6.7(a); or (B) Sections 6.7(a) and (b) if any
amount is outstanding pursuant to the Formula Revolving Line, the Formula
Advances shall bear interest, on the outstanding daily balance thereof, at a
variable annual rate equal to the greater of: (A) 2.75% above the Prime Rate
then in effect; or (B) 6.00%. Alternatively, except as set forth in Section
2.3(b), if the Borrowers are in compliance with Section 6.7b and are not in
compliance with Section 6.7(a), then the Formula Advances shall bear interest,
on the outstanding daily balance thereof, at a variable annual rate equal to the
greater of: (A) 3.75% above the Prime Rate then in effect; or (B) 7.00%.

 

3.



--------------------------------------------------------------------------------

(ii) Equipment Advances. Except as set forth in Section 2.3(b), if the Borrowers
are in compliance with (A) Section 6.7(a); or (B) if any amount is outstanding
pursuant to the Equipment Loan, Sections 6.7(a) and (c), then the Equipment
Advances shall bear interest, on the outstanding daily balance thereof, at a
variable annual rate equal to the greater of: (A) 3.25% above the Prime Rate
then in effect; or (B) 6.50%. Alternatively, except as set forth in Section
2.3(b), if the Borrowers are in compliance with Section 6.7(c) and are not in
compliance with Section 6.7(a), then, the Equipment Advances shall bear
interest, on the outstanding daily balance thereof, at a variable annual rate
equal to the greater of: (A) 4.25% above the Prime Rate then in effect; or
(B) 7.50%.

(b) Late Fee; Default Rate. If any payment is not made within 15 days after the
date such payment is due, Borrower shall pay Bank a late fee equal to the lesser
of (i) 5% of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

(c) Payments. Interest under the Formula Revolving Line shall be due and payable
on the first calendar day of each month during the term hereof. Bank shall, at
its option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of Borrower’s deposit accounts or against the Formula Revolving
Line, in which case those amounts shall thereafter accrue interest at the rate
then applicable hereunder. Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder. All payments shall be free and
clear of any taxes, withholdings, duties, impositions or other charges, to the
end that Bank will receive the entire amount of any Obligations payable
hereunder, regardless of source of payment.

(d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

2.4 Crediting Payments. Unless an Event of Default has occurred and is
continuing, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies, except that
to the extent Borrower uses the Equipment Advances to purchase Collateral,
Borrower’s repayment of the Equipment Advances shall apply on a
“first-in-first-out” basis so that the portion of the Equipment Advances used to
purchase a particular item of Collateral shall be paid in the chronological
order the Borrower purchased the Collateral. After the occurrence and during the
continuance of an Event of Default, Bank shall have the right, in its sole
discretion, to immediately apply any wire transfer of funds, check, or other
item of payment Bank may receive to conditionally reduce Obligations, but such
applications of funds shall not be considered a payment on account unless such
payment

 

4.



--------------------------------------------------------------------------------

is of immediately available federal funds or unless and until such check or
other item of payment is honored when presented for payment. Bank shall remit
any amounts remaining after such application of funds to such deposit account as
Borrower specifies. Notwithstanding anything to the contrary contained herein,
any wire transfer or payment received by Bank after 5:30 p.m. Eastern time shall
be deemed to have been received by Bank as of the opening of business on the
immediately following Business Day. Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

2.5 Fees. Borrower shall pay to Bank the following:

(a) Facility Fee. On or before the Closing Date, a fee equal to $20,000, which
shall be nonrefundable;

(b) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, with legal expenses to equal no more than $15,000, provided that
there are no more than 2 turns of the Loan Documents drafts and that UCC and
corporate good standing searches will not be subject to the aforementioned
$15,000 limit. After the Closing Date, all Bank Expenses, as and when they
become due.

(c) Unused Fee. Paid quarterly in arrears, a fee in the amount of 0.25% of the
following calculation: (i) the maximum aggregate amount of the Formula Advances
and Equipment Advances available to Borrower; less (ii) the amount of the
Formula Advances and Equipment Advances outstanding; provided however, that no
fee shall be due based upon the Equipment Advances after the Availability End
Date.

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.7, shall continue in full force and effect for so long as any
Obligations (other than any inchoate indemnification obligations) remain
outstanding or Bank has any obligation to make Credit Extensions under this
Agreement. Notwithstanding the foregoing, Bank shall have the right to terminate
its obligation to make Credit Extensions under this Agreement immediately and
without notice upon the occurrence and during the continuance of an Event of
Default. Notwithstanding the foregoing, Borrowers shall have the right to
terminate this Agreement by delivering written notice to Bank, subject to the
condition that there are no Obligations (other than any inchoate indemnification
obligations) outstanding under this Agreement at the time of such termination.

 

  3. CONDITIONS OF LOANS.

3.1 Conditions Precedent to Closing. The agreement of Bank to enter into this
Agreement on the Closing Date is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, each the
following items and completed each of the following requirements:

(a) this Agreement;

 

5.



--------------------------------------------------------------------------------

(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement for each
Borrower;

(c) a financing statement (Form UCC-1) for each Borrower;

(d) an intellectual property security agreement for each Borrower;

(e) payment of the fees and Bank Expenses then due specified in Section 2.5,
which may be debited from any of Borrower’s deposit accounts with Bank;

(f) current SOS Reports for each Borrower indicating that except for Permitted
Liens, there are no other security interests or Liens of record in the
Collateral;

(g) prior to the making of any Formula Advances, but not required before the
making of any Equipment Advances, an audit of the Collateral, the results of
which shall be satisfactory to Bank;

(h) current financial statements for each Borrower, including audited statements
(or such other level required by the Investment Agreement) for Borrower’s most
recently ended fiscal year, together with an unqualified opinion (or an opinion
qualified only for going concern so long as Borrower’s investors provide
additional equity as needed), company prepared consolidated and consolidating
balance sheets and income statements for the most recently ended month in
accordance with Section 6.2, and such other updated financial information as
Bank may reasonably request;

(i) current Compliance Certificate in accordance with Section 6.2;

(j) a Borrower Information Certificate for each Borrower;

(k) Borrower shall have opened and funded not less than $50,000 in deposit
accounts held with Bank; and

(l) such other documents or certificates, and completion of such other matters,
as Bank may reasonably request.

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is
contingent upon the Borrower’s compliance with Section 3.1 above, and is further
subject to the following conditions:

(a) timely receipt by Bank of the Loan Advance/Paydown Request Form as provided
in Section 2.1;

(b) Borrower shall have transferred substantially all of its Cash assets into
deposit accounts held with Bank and otherwise be in compliance with Section 6.6
hereof; and

 

6.



--------------------------------------------------------------------------------

(c) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Loan
Advance/Paydown Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this
Section 3.2.

 

  4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in their respective interests in the Collateral to secure
prompt repayment of any and all Obligations and to secure prompt performance by
Borrower of each of its covenants and duties under the Loan Documents. Except
for Permitted Liens or as disclosed in the Schedule, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral assuming that Bank perfects and maintains the
perfection of Bank’s security interest (to the extent within Bank’s control) and
does not subordinate its Lien on the Collateral. Borrower also hereby agrees not
to sell, transfer, assign, mortgage, pledge, lease, grant a security interest
in, or encumber any of its Intellectual Property Collateral. Notwithstanding any
termination of this Agreement or of any filings undertaken related to Bank’s
rights under the Code, Bank’s Lien on the Collateral shall remain in effect for
so long as any Obligations (other than inchoate indemnification obligations) are
outstanding.

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Borrower
shall have possession of the Collateral, except where expressly otherwise
provided in this Agreement or where Bank reasonably chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) subject to
Section 7.10 below, obtain an acknowledgment, in form and substance reasonably
satisfactory to Bank, of the bailee that the bailee holds such Collateral for
the benefit of Bank, and (ii) obtain “control” of any Collateral consisting of
investment property, deposit accounts, letter-of-credit rights or electronic
chattel paper (as such items and the term “control” are defined in Revised
Article 9 of the Code) by causing the securities intermediary or depositary
institution or issuing bank to execute a control agreement in form and substance
reasonably satisfactory to Bank. Borrower will not create any chattel paper
without placing a legend on the chattel paper acceptable to Bank indicating that
Bank has a security interest in the chattel paper. Borrower from time to time
may deposit with Bank specific cash collateral to secure specific Obligations
(other than inchoate indemnification obligations); Borrower authorizes Bank to
hold such specific balances in pledge

 

7.



--------------------------------------------------------------------------------

and to decline to honor any drafts thereon or any request by Borrower or any
other Person to pay or otherwise transfer any part of such balances for so long
as the specific Obligations are outstanding. Borrower shall take such other
actions as Bank reasonably requests to perfect its security interests granted
under this Agreement.

 

  5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1 Due Organization and Qualification. Borrower and each Subsidiary, if
applicable, is a corporation duly existing under the laws of the state in which
it is organized and qualified and licensed to do business in any state in which
the conduct of its business or its ownership of property requires that it be so
qualified, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect.

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s Articles of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement by which it is bound, except to
the extent such default would not reasonably be expected to cause a Material
Adverse Effect.

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. Other than
movable items of personal property such as laptop computers, all Collateral
having an aggregate book value not in excess of $100,000, is located solely in
the Collateral States, unless it is in transit to Borrowers or one of their
customers. The Eligible Accounts are bona fide existing obligations. The
property or services giving rise to such Eligible Accounts has been delivered or
rendered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor. Borrower has not received notice
of an actual or imminent Insolvency Proceeding of any account debtor whose
accounts are included in any Borrowing Base Certificate as an Eligible Account.
All Inventory is in all material respects of good and merchantable quality, free
from all material defects, except for Inventory for which adequate reserves have
been made. Except as set forth in the Schedule, none of the Borrower’s Cash is
maintained or invested with a Person other than Bank or Bank’s Affiliates.

5.4 Intellectual Property Collateral. Borrower is the sole owner of the
Intellectual Property Collateral, except for licenses granted by Borrower to its
customers in the ordinary course of business. To the best of Borrower’s
knowledge, each of the Copyrights, Trademarks and Patents is valid and
enforceable, and no part of the Intellectual Property Collateral has been judged
invalid or unenforceable, in whole or in part, and no claim has been made to
Borrower that any part of the Intellectual Property Collateral violates the
rights of any third party except to the extent such claim would not reasonably
be expected to cause a Material Adverse Effect.

 

8.



--------------------------------------------------------------------------------

5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement; provided, however, that CMSI conducts
business under the DBA of “Osmetech Molecular Diagnostics”. The chief executive
office of Osmetech is located at the address indicated in Section 10 hereof.

5.6 Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary, as applicable,
before any court or administrative agency in which a likely adverse decision
would reasonably be expected to have a Material Adverse Effect.

5.7 No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.

5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the Borrower believes in good faith that the fair
saleable value of Borrower’s assets (including goodwill minus disposition costs)
exceeds the fair value of its liabilities; and Borrower is not left with
unreasonably small capital after the transactions contemplated by this
Agreement.

5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. No event has occurred resulting from Borrower’s failure
to comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that could have a Material Adverse Effect. Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940. Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System). Borrower has not violated any statutes, laws, ordinances or rules
applicable to it, the violation of which would reasonably be expected to have a
Material Adverse Effect. Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein except those being
contested in good faith with adequate reserves under GAAP or where the failure
to file such returns or pay such taxes would not reasonably be expected to have
a Material Adverse Effect.

5.10 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.

5.11 Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all

 

9.



--------------------------------------------------------------------------------

notices to, all governmental authorities that are necessary for the continued
operation of Borrower’s business as currently conducted, except where the
failure to do so would not reasonably be expected to cause a Material Adverse
Effect.

5.12 Inbound Licenses. Except as disclosed on the Schedule, Borrower is not a
party to, nor is bound by, any material license or other agreement material to
the conduct of Borrower’s business that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property material to the conduct of Borrower’s
business, other than this Agreement or the other Loan Documents.

5.13 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made,
it being recognized by Bank that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.

 

  6. AFFIRMATIVE COVENANTS.

Borrower covenants that, until payment in full of all outstanding Obligations
(other than inchoate indemnification obligations), and for so long as Bank may
have any commitment to make a Credit Extension hereunder, Borrower shall do all
of the following:

6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’, as applicable, corporate existence and good standing
in the respective states of formation, shall maintain qualification and good
standing in each other jurisdiction in which the failure to so qualify would
reasonably be expected to have a Material Adverse Effect, and shall furnish to
Bank the organizational identification number issued to Borrower by the
authorities of the state in which Borrower is organized, if applicable. Borrower
shall meet, and shall cause each Subsidiary, if applicable, to meet, the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA. Borrower shall comply, and shall cause each Subsidiary, if applicable,
to comply, with all statutes, laws, ordinances and government rules and
regulations to which it is subject, and shall maintain, and shall cause each of
its Subsidiaries, if applicable, to maintain, in force all licenses, approvals
and agreements, the loss of which or failure to comply with which would
reasonably be expected to have a Material Adverse Effect.

6.2 Financial Statements, Reports, Certificates. For purposes of this
Section 6.2, “Borrower” shall mean either Osmetech or Genmark, based upon which
entity is the parent company of the other company (i.e. the company that owns
controlling interesting of the other company.) Borrower shall deliver to Bank:
(i) as soon as available, but in any event within 30 days after the end of each
calendar month, a company prepared consolidated and consolidating balance sheet
and income statement covering Borrower’s operations during such period, in a
form reasonably acceptable to Bank and certified by a Responsible Officer;
(ii) as

 

10.



--------------------------------------------------------------------------------

soon as available, but in any event within 180 days after the end of Borrower’s
fiscal year for each fiscal year from and after the fiscal year beginning
January 1, 2010, audited (or such other level as is required by the Investment
Agreement) consolidated and consolidating financial statements of Borrower
prepared in accordance with GAAP, consistently applied, together with an opinion
which is either unqualified, qualified only for going concern so long as
Borrower’s investors provide additional equity as needed or otherwise consented
to in writing by Bank on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank; (iii) annual budget
approved by Borrower’s Board of Directors as soon as available but not later
than November 30th of the prior fiscal year; (iv) if applicable, copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders or to any holders of Subordinated Debt and all reports on
Forms 10-K and 10-Q filed with the Securities and Exchange Commission;
(v) promptly upon receipt of notice thereof, a report of any legal actions
pending or threatened against Borrower or any Subsidiary that could reasonably
be expected to result in damages or costs to Borrower or any Subsidiary of
$250,000 or more; (vi) promptly upon receipt, each management letter prepared by
Borrower’s independent certified public accounting firm regarding Borrower’s
management control systems, (vii) such budgets, sales projections, operating
plans or other financial information generally prepared by Borrower in the
ordinary course of business as Bank may reasonably request from time to time;
and (viii) within 30 days of the last day of each fiscal quarter, a report
signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower’s Intellectual
Property Collateral, including but not limited to any subsequent ownership right
of Borrower in or to any Trademark, Patent or Copyright not specified in
Exhibits A, B, and C of any Intellectual Property Security Agreement delivered
to Bank by Borrower in connection with this Agreement.

(a) Within 30 days after the last day of each month, Borrower shall deliver to
Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.

(b) Within 30 days after the last day of each month, Borrower shall deliver to
Bank with the monthly financial statements a Compliance Certificate certified as
of the last day of the applicable month and signed by a Responsible Officer in
substantially the form of Exhibit E hereto.

(c) As soon as possible and in any event within 3 Business Days after becoming
aware of the occurrence or existence of an Event of Default hereunder, a written
statement of a Responsible Officer setting forth details of the Event of
Default, and the action which Borrower has taken or proposes to take with
respect thereto.

(d) Bank (through any of its officers, employees, or agents) shall have the
right, upon reasonable prior notice, from time to time during Borrower’s usual
business hours but no more than twice a year (unless an Event of Default has
occurred and is continuing), to inspect Borrower’s Books and to make copies
thereof and to check, test, inspect, audit and appraise the Collateral at
Borrower’s expense, in order to verify Borrower’s financial condition

 

11.



--------------------------------------------------------------------------------

or the amount, condition of, or any other matter relating to, the Collateral.
Borrower agrees that ff Borrowers’ Accounts comprise more than a majority of
Borrowers’ Liquidity, then Bank may conduct a Collateral audit under customary
and reasonable terms as provided herein.

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.
Borrower shall include a submission date on any certificates and reports to be
delivered electronically.

6.3 Inventory and Equipment; Returns. Borrower shall keep all Inventory and
Equipment in good and merchantable condition, free from all material defects
except for Inventory and Equipment (i) sold in the ordinary course of business,
and (ii) for which adequate reserves have been made, in all cases in the United
States and such other locations as to which Borrower gives prior written notice.
Returns and allowances, if any, as between Borrower and its account debtors
shall be on the same basis and in accordance with the usual customary practices
of Borrower, as they exist on the Closing Date. Borrower shall promptly notify
Bank of all returns and recoveries and of all disputes and claims involving
inventory having a book value of more than $250,000.

6.4 Taxes. Borrower shall make, and cause each Subsidiary, as applicable, to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, including, but
not limited to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state
disability, and will execute and deliver to Bank, on demand, proof reasonably
satisfactory to Bank indicating that Borrower or a Subsidiary, as applicable,
has made such payments or deposits and any appropriate certificates attesting to
the payment or deposit thereof; provided that Borrower or a Subsidiary, as
applicable, need not make any payment if the amount or validity of such payment
is contested in good faith by appropriate proceedings and is reserved against
(to the extent required by GAAP) by Borrower or such Subsidiary.

6.5 Insurance. Borrower, at its expense, shall (i) keep the Collateral insured
against loss or damage, and (ii) maintain liability and other insurance, in each
case in as ordinarily insured against by other owners in businesses similar to
Borrower’s. All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Bank. All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form reasonably satisfactory to Bank, showing Bank as an additional loss payee,
and all liability insurance policies shall show Bank as an additional insured
and specify that the insurer must give at least 20 days notice to Bank before
canceling its policy for any reason. Within 30 days of the Closing Date,
Borrower shall cause to be furnished to Bank a copy of its policies or
certificate of insurance including any endorsements covering Bank or showing
Bank as an additional insured. Upon Bank’s request, Borrower shall deliver to
Bank certified copies of the policies of insurance and evidence of all premium
payments. Proceeds payable under any casualty policy will, at Borrower’s option,
be payable to Borrower to replace the property subject to the claim, provided
that any such replacement property shall be deemed Collateral in which Bank has
been granted a first priority security interest, provided that if an Event of
Default has occurred and is continuing, all proceeds payable under any such
policy shall, at Bank’s option, be payable to Bank to be applied on account of
the Obligations.

 

12.



--------------------------------------------------------------------------------

6.6 “Primary Depository”. Subject to the provisions of Section 3.1(k) and
3.2(b), prior to December 31, 2010, Borrower shall maintain all its depository
and operating accounts with Bank and its primary investment accounts with Bank
or Bank’s affiliates, until such time as any Borrower’s equity is publicly
traded in an established securities market, in which case, Borrower may allocate
any depository and investment accounts between Bank and other third party
accounts.

6.7 Financial Covenants. Borrower shall at all times maintain the financial
ratios and covenants, as follows:

(a) Liquidity Ratio. A Liquidity Ratio of at least 1.50 to 1.00; OR

(b) Current Ratio. At all times when any amount is outstanding pursuant to the
Formula Revolving Line, a minimum Current Ratio of at least 1.50 to 1.00; AND

(c) Cash Burn. At all times when any amount is outstanding pursuant to the
Equipment Loan, measured on a trailing three-months basis, a Cash Burn of not
more than the amounts shown in the table immediately below for the corresponding
monthly reporting period. Amounts required by this covenant for 2011 shall be
reasonably set by Bank (and incorporated herein by an amendment hereto, which
Borrower hereby agrees to promptly execute) based upon Borrowers’ 2011 budget,
which shall be approved by Borrowers’ boards of directors, as applicable, and
delivered to Bank no later than November 30, 2010.

 

Mar-10

   $ 6,152,021   

Apr-10

   $ 5,472,801   

May-10

   $ 4,786,896   

Jun-10

   $ 4,824,807   

Jul-10

   $ 5,052,808   

Aug-10

   $ 5,972,531   

Sep-10

   $ 5,499,620   

Oct-10

   $ 4,796,006   

Nov-10

   $ 3,548,868   

Dec-10

   $ 3,128,374   

6.8 Registration of Intellectual Property Rights.

(a) Borrower shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any.

 

13.



--------------------------------------------------------------------------------

(b) Borrower shall (i) give Bank not less than 30 days prior written notice of
the filing of any applications or registrations with the United States Copyright
Office, including the title of such intellectual property rights to be
registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed; (ii) prior to the
filing of any such applications or registrations, execute such documents as Bank
may reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower; (iii) upon the request of Bank,
either deliver to Bank or file such documents simultaneously with the filing of
any such applications or registrations; (iv) upon filing any such applications
or registrations, promptly provide Bank with a copy of such applications or
registrations together with any exhibits, evidence of the filing of any
documents requested by Bank to be filed for Bank to maintain the perfection and
priority of its security interest in such intellectual property rights, and the
date of such filing.

(c) Borrower shall execute and deliver such additional instruments and documents
from time to time as Bank shall reasonably request to perfect and maintain the
perfection and priority of Bank’s security interest in the Intellectual Property
Collateral.

(d) Borrower shall (i) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of the trade secrets, Trademarks,
Patents and Copyrights, (ii) use commercially reasonable efforts to detect
infringements of the Trademarks, Patents and Copyrights and promptly advise Bank
in writing of material infringements detected and (iii) not allow any material
Trademarks, Patents or Copyrights to be abandoned, forfeited or dedicated to the
public without the written consent of Bank, which shall not be unreasonably
withheld.

(e) Bank shall have the right, but not the obligation, to take, at Borrower’s
sole expense, any actions that Borrower is required under this Section 6.8 to
take but which Borrower fails to take, after 15 days’ notice to Borrower.
Borrower shall reimburse and indemnify Bank for all reasonable costs and
reasonable expenses incurred in the reasonable exercise of its rights under this
Section 6.8.

6.9 Osmetech, Inc. No later than 120 days after the Closing Date, unless a
materially adverse tax event would result therefrom, Borrower shall dissolve
Osmetech, Inc. and transfer all assets from such entity to Borrower.

6.10 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

  7. NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations (other than inchoate
indemnification obligations) are paid in full or for so long as Bank may have
any commitment to make any Credit Extensions, Borrower will not do any of the
following without Bank’s prior written consent, which shall not be unreasonably
withheld:

7.1 Dispositions. Other than Permitted Transfers, (a) convey, sell, lease,
license, transfer or otherwise dispose of (collectively, to “Transfer”), or
permit any of its Subsidiaries to Transfer, all or any part of its business or
property, or (b) move cash balances on deposit with Bank to accounts opened at
another financial institution.

 

14.



--------------------------------------------------------------------------------

7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
state of Borrower’s formation or relocate its chief executive office without 21
days prior written notification to Bank; replace or suffer the departure of its
chief executive officer or chief financial officer without delivering written
notification to Bank within 10 days; fail to appoint an interim replacement or
fill a vacancy in the position of chief executive officer or chief financial
officer for more than 30 consecutive days; take action to liquidate, wind up, or
otherwise cease to conduct business in the ordinary course; engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end; have a Change in Control.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (a) each of the following conditions is applicable: (i) the
consideration paid in connection with such transactions (including assumption of
liabilities) does not in the aggregate exceed $250,000 during any fiscal year ,
(ii) no Event of Default has occurred, is continuing or would exist after giving
effect to such transactions, (iii) such transactions do not result in a Change
in Control, and (iv) Borrower is the surviving entity; or (b) the Obligations
are repaid in full concurrently with the closing of any merger or consolidation
of Borrower in which Borrower is not the surviving entity (s “Sale”), or there
are no Obligations outstanding upon the closing of a Sale, in either
circumstance contingent upon Borrowers’ delivery to Bank of a written notice
that Borrowers are terminating this Agreement and that no additional Credit
Extensions shall be requested hereunder; provided, however, that Borrower shall
not, without Bank’s prior written consent, enter into any binding contractual
arrangement with any Person to attempt to facilitate a merger or acquisition of
Borrower; provided however, Borrower may enter into any such agreement without
Bank’s prior written consent so long as (i) no Event of Default exists when such
agreement is entered into by Borrower, (ii) such agreement does not give such
Person the right to claim any fee, payment or damages from any parties, other
than from Borrower or Borrower’s investors, in connection with a sale of
Borrower’s stock or assets pursuant to or resulting from an assignment for the
benefit of creditors, an asset turnover to Borrower’s creditors (including,
without limitation, Bank), foreclosure, bankruptcy or similar liquidation, and
(iii) Borrower notifies Bank in advance of entering into such an agreement
(provided, the failure to give such notification shall not be deemed a material
breach of this Agreement).

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.

 

15.



--------------------------------------------------------------------------------

7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to its
property, or assign or otherwise convey any right to receive income, including
the sale of any Accounts, or permit any of its Subsidiaries so to do, except for
Permitted Liens, or covenant to any other Person (other than (i) the licensors
of in-licensed property with respect to such property or (ii) the lessors of
specific equipment or lenders financing specific equipment with respect to such
leased or financed equipment) that Borrower in the future will refrain from
creating, incurring, assuming or allowing any Lien with respect to any of
Borrower’s property.

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrower may (i) repurchase the stock of former employees or
consultants pursuant to stock repurchase agreements as long as an Event of
Default does not exist prior to such repurchase or would not exist after giving
effect to such repurchase, and (ii) repurchase the stock of former employees or
consultants pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such former employees or consultants to Borrower regardless
of whether an Event of Default exists.

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments, or maintain or invest any of its Investment Property, as
defined in the Code, with a Person other than Bank or Bank’s Affiliates or
permit any Subsidiary to do so unless such Person has entered into a control
agreement with Bank, in form and substance reasonably satisfactory to Bank, or
suffer or permit any Subsidiary to be a party to, or be bound by, an agreement
that restricts such Subsidiary from paying dividends or otherwise distributing
property to Borrower.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for:
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of such Borrower; (c) compensation arrangements for
officers and other employees of or consultants to such Borrower and any
Subsidiaries entered into in the ordinary course of business upon fair and
reasonable terms that are no less favorable to such Borrower than would be
obtained in an arm’s length transaction with a non-affiliated person;
(d) transactions described in the Schedule; and (e) any transactions exclusively
by and among any Borrowers otherwise permitted pursuant to this Agreement.

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision affecting
Bank’s rights contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.

7.10 Inventory and Equipment. Store the Inventory or the Equipment of a book
value in excess of $250,000 with a bailee, warehouseman, collocation facility or
similar third party unless the third party has been notified of Bank’s security
interest and Bank (a) has received an acknowledgment from the third party that
it is holding or will hold the Inventory or Equipment for Bank’s benefit or
(b) is in possession of the warehouse receipt, where negotiable,

 

16.



--------------------------------------------------------------------------------

covering such Inventory or Equipment. Except for Inventory sold in the ordinary
course of business and for movable items of personal property having an
aggregate book value not in excess of $250,000, and except for such other
locations as Bank may approve in writing, Borrower shall keep the Inventory and
Equipment only at the location set forth in Section 10 and such other locations
of which Borrower gives Bank prior written notice and as to which Bank is able
to take such actions as may be necessary to perfect its security interest or to
obtain a bailee’s acknowledgment of Bank’s rights in the Collateral.

7.11 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

  8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;

8.2 Covenant Default.

(a) If Borrower fails to perform any obligation under Sections 6.2 (financial
reporting), 6.4 (taxes), 6.5 (insurance), 6.6 (primary accounts) or 6.7
(financial covenants), or violates any of the covenants contained in Article 7
of this Agreement; or

(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within 15 days after Borrower
receives notice thereof or any officer of Borrower becomes aware thereof;
provided, however, that if the default cannot by its nature be cured within the
15 day period or cannot after diligent attempts by Borrower be cured within such
15 day period, and such default is likely to be cured within a reasonable time,
then Borrower shall have an additional reasonable period (which shall not in any
case exceed 30 days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made.

8.3 Material Adverse Change. If there occurs any circumstance or any
circumstances which would reasonably be expected to have a Material Adverse
Effect;

8.4 Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to

 

17.



--------------------------------------------------------------------------------

conduct all or any material part of its business affairs, and such court order
has not been vacated within 10 days, or if a judgment or other claim becomes a
lien or encumbrance upon any material portion of Borrower’s assets, and such
lien or encumbrance has not been released within 10 days, or if a notice of
lien, levy, or assessment is filed of record with respect to any material
portion of Borrower’s assets by the United States Government, or any department,
agency, or instrumentality thereof, or by any state, county, municipal, or
governmental agency, and the same is not paid within ten days after Borrower
receives notice thereof, provided that none of the foregoing shall constitute an
Event of Default where such action or event is stayed or an adequate bond has
been posted pending a good faith contest by Borrower (provided that no Credit
Extensions will be made during such cure period);

8.5 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within 45 days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);

8.6 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of $350,000
or that would reasonably be expected to have a Material Adverse Effect;
provided, however, that the Event of Default under this Section caused by the
occurrence of a default under another agreement described in this Section shall
be automatically cured for purposes of this Agreement upon the cure or waiver of
the default under such other agreement, and delivery of written notice of the
same to Bank from the party declaring such default;

8.7 Judgments. If a final, uninsured judgment or judgments for the payment of
money in an amount, individually or in the aggregate, of at least $350,000 shall
be rendered against Borrower and shall remain unsatisfied and unstayed for a
period of 10 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of the judgment); or

8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

  9. BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

 

18.



--------------------------------------------------------------------------------

(b) Demand that Borrower (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn, as collateral security for
the repayment of any future drawings under such Letters of Credit, and (ii) pay
in advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and Borrower shall promptly deposit and
pay such amounts;

(c) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

(d) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(e) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

(f) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

(g) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(h) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

 

19.



--------------------------------------------------------------------------------

(i) Bank may credit bid and purchase at any public sale;

(j) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and

(k) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

If Bank delivers any notice of exclusive control, any entitlement order or other
directions or instructions pursuant to any control agreement or similar
agreement providing for control of any Collateral to any Person, then upon the
cure of any Event of Default (provided that the determination of whether an
Event of Default has been cured shall be made by Bank in its sole discretion)
during which the Bank has delivered a notice of exclusive control, entitlement
order or other direction or instructions pursuant to a control agreement Bank
shall rescind such notice, order, direction or instruction.

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable;
(g) enter into a short-form intellectual property security agreement consistent
with the terms of this Agreement for recording purposes only or modify, in its
sole discretion, any intellectual property security agreement entered into
between Borrower and Bank without first obtaining Borrower’s approval of or
signature to such modification by amending Exhibits A, B, and C, thereof, as
appropriate, to include reference to any right, title or interest in any
Copyrights, Patents or Trademarks acquired by Borrower after the execution
hereof or to delete any reference to any right, title or interest in any
Copyrights, Patents or Trademarks in which Borrower no longer has or claims to
have any right, title or interest; and (h) file, in its sole discretion, one or
more financing or continuation statements and amendments thereto, relative to
any of the Collateral; provided Bank may exercise such power of attorney to sign
the name of Borrower on any of the documents described in clauses (g) and
(h) above, regardless of whether an Event of Default has occurred.

 

20.



--------------------------------------------------------------------------------

The appointment of Bank as Borrower’s attorney in fact, and each and every one
of Bank’s rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; and/or
(b) set up such reserves under the Formula Revolving Line as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.5
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

 

21.



--------------------------------------------------------------------------------

9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

 

  10. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:   

Osmetech Technology, Inc.

757 S. Raymond Avenue

Pasadena, CA 91105

   Attn: Steve Kemper    FAX:                                         
If to Co-Borrower:   

Clinical Micro Sensors, Inc.

757 S. Raymond Avenue

Pasadena, CA 91105

   Attn: Steve Kemper    FAX:                                         
If to Co-Borrower:   

Genmark Diagnostics, Inc.

757 S. Raymond Avenue

Pasadena, CA 91105

   Attn: Steve Kemper    FAX:                                          with a
copy (which shall not constitute notice) to:   

DLA Piper US LLP

4365 Executive Drive

Suite 1100

San Diego, CA 92121

   Attn: Michael Kagnoff    FAX: (858) 638-5122 If to Bank:   

Square 1 Bank

406 Blackwell Street, Suite 240

Durham, North Carolina 27701

 

22.



--------------------------------------------------------------------------------

   Attn: Loan Operations Manager    FAX: (919) 314-3080 with a copy to:   

Square 1 Bank

12481 High Bluff Drive, Suite 350

San Diego, CA 92130

   Attn: Scott Foote    FAX: (858) 436-3501

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

  11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the Superior Court of San Mateo County, California or the United
States District Court for the Northern District of California, except as
provided below with respect to arbitration of such matters. BANK AND BORROWER
EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT
THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT
OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF ANY OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN
ANY RESPECT OR RELINQUISHED BY BANK OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM. If the jury waiver set forth in this Section 11 is not
enforceable, then any dispute, controversy, claim, action or similar proceeding
arising out of or relating to this Agreement, the Loan Documents or any of the
transactions contemplated therein shall be settled by final and binding
arbitration held in San Mateo County, California in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with those rules. The arbitrator shall
apply California law to the resolution of any dispute, without reference to
rules of conflicts of law or rules of statutory arbitration. Judgment upon any
award resulting from arbitration may be entered into and enforced by any state
or federal court having jurisdiction thereof. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section. The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable
attorneys’ fees, incurred by the parties to the arbitration may be awarded to
the prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator. Unless

 

23.



--------------------------------------------------------------------------------

and until the arbitrator decides that one party is to pay for all (or a share)
of such costs and expenses, both parties shall share equally in the payment of
the arbitrator’s fees as and when billed by the arbitrator.

 

  12. GENERAL PROVISIONS.

12.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all Persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, assign, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

12.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank, its officers, employees
and agents as a result of or in any way arising out of, following, or
consequential to transactions between Bank and Borrower whether under this
Agreement, or otherwise (including without limitation reasonable attorneys fees
and expenses), except for losses caused by Bank’s gross negligence or willful
misconduct. If Bank or any other indemnified party obtains recovery of any of
the amounts that Borrowers have paid to them pursuant to the indemnity set forth
herein from any insurance policies maintained by Bank or Borrowers, then Bank or
such other indemnified party, as applicable, shall promptly pay to the Borrowers
the amount of such recovery that, when added to the amounts paid to them by
Borrowers pursuant to the indemnity set forth herein, exceeds the maximum amount
claimed by Bank or other such individual party as being owed to them pursuant to
Borrowers’ indemnification obligations hereunder.

12.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.5 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing signed by each of
Bank and [each] Borrower, or any of such parties’ permitted successors or
assigns. All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and

 

24.



--------------------------------------------------------------------------------

delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Executed copies of
the signature pages of this Agreement sent by facsimile or transmitted
electronically in Portable Document Format (“PDF”), or any similar format, shall
be treated as originals, fully binding and with full legal force and effect, and
the parties waive any rights they may have to object to such treatment.

12.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than inchoate obligations) remain outstanding or Bank has any obligation
to make any Credit Extension to Borrower. The obligations of Borrower to
indemnify Bank with respect to the expenses, damages, losses, costs and
liabilities described in Section 12.2 shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against Bank
have run.

12.8 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank or Borrower in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Credit
Extensions, provided that they have entered into a comparable confidentiality
agreement in favor of Borrower and have delivered a copy to Borrower, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, (iv) as may be required in connection with the examination, audit or
similar investigation of Bank and (v) as Bank may determine in connection with
the enforcement of any remedies hereunder. Confidential information hereunder
shall not include information that either: (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

 

  13. CO-BORROWER PROVISIONS.

13.1 Primary Obligation. This Agreement is a primary and original obligation of
each Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between Bank and any Borrower. Each Borrower shall be liable for
existing and future Obligations as fully as if all of all Credit Extensions were
advanced to such Borrower. Bank may rely on any certificate or representation
made by any Borrower as made on behalf of, and binding on, all Borrowers,
including without limitation Disbursement Request Forms, Borrowing Base
Certificates and Compliance Certificates.

13.2 Enforcement of Rights. Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one or more of the Borrowers to enforce
the Obligations without waiving its right to proceed against any of the other
Borrowers.

 

25.



--------------------------------------------------------------------------------

13.3 Borrowers as Agents. Each Borrower appoints the other Borrower as its agent
with all necessary power and authority to give and receive notices, certificates
or demands for and on behalf of both Borrowers, to act as disbursing agent for
receipt of any Credit Extensions on behalf of each Borrower and to apply to Bank
on behalf of each Borrower for Credit Extensions, any waivers and any consents.
This authorization cannot be revoked, and Bank need not inquire as to each
Borrower’s authority to act for or on behalf of Borrower.

13.4 Subrogation and Similar Rights. Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating the Borrower to the rights of Bank under the Loan Documents) to
seek contribution, indemnification, or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by the Borrower with
respect to the Obligations in connection with the Loan Documents or otherwise
and all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by the Borrower
with respect to the Obligations in connection with the Loan Documents or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 13.4 shall be null and void. If
any payment is made to a Borrower in contravention of this Section 13.4, such
Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured.

13.5 Waivers of Notice. Except as otherwise provided in this Agreement, each
Borrower waives notice of acceptance hereof; notice of the existence, creation
or acquisition of any of the Obligations; notice of an Event of Default; notice
of the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase the Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any instrument; default; and all other notices and demands
to which the Borrower would otherwise be entitled. Each Borrower waives any
defense arising from any defense of any other Borrower, or by reason of the
cessation from any cause whatsoever of the liability of any other Borrower.
Bank’s failure at any time to require strict performance by any Borrower of any
provision of the Loan Documents shall not waive, alter or diminish any right of
Bank thereafter to demand strict compliance and performance therewith. Nothing
contained herein shall prevent Bank from foreclosing on the Lien of any deed of
trust, mortgage or other security instrument, or exercising any rights available
thereunder, and the exercise of any such rights shall not constitute a legal or
equitable discharge of any Borrower. Each Borrower also waives any defense
arising from any act or omission of Bank that changes the scope of the
Borrower’s risks hereunder.

13.6 Subrogation Defenses. Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850,
2899, and 3433 and California Code of Civil Procedure Sections 580a, 580b, 580d
and 726, as those statutory provisions are now in effect and hereafter amended,
and under any other similar statutes now and hereafter in effect.

 

26.



--------------------------------------------------------------------------------

13.7 Right to Settle, Release.

(a) The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.

(b) Without affecting the liability of any Borrower hereunder, Bank may
(i) compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations with respect to a Borrower, (ii) grant other
indulgences to a Borrower in respect of the Obligations, (iii) modify in any
manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or
(v) compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.

13.8 Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the indebtedness shall take all actions reasonably requested by Lender to
effect, to enforce and to give notice of such subordination.

********

 

27.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

OSMETECH TECHNOLOGY, INC. By:  

/s/ Steven Kemper

Title:  

CFO, Assistant Secretary

CLINICAL MICRO SENSORS, INC. By:  

/s/ Steven Kemper

Title:  

CFO, Assistant Secretary

GENMARK DIAGNOSTICS, INC. By:  

/s/ Steven Kemper

Title:  

CFO, Assistant Secretary

SQUARE 1 BANK By:  

/s/ Scott R. Foote

Title:  

SVP

 

28.



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the Formula
Revolving Line.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.

“Ancillary Services” means any of the following products or services requested
by Borrower and approved by Bank under the Formula Revolving Line, including,
without limitation, Automated Clearing House transactions, corporate credit card
services, FX Contracts, Letters of Credit, or other treasury management
services.

“Ancillary Services Sublimit” means a sublimit for Ancillary Services under the
Formula Revolving Line not to exceed $500,000.

“Authorized Officer” means someone designated as such in the corporate
resolution provided by Borrower to Bank in which this Agreement and the
transactions contemplated hereunder are authorized by Borrower’s board of
directors. If Borrower provides subsequent corporate resolutions to Bank after
the Closing Date, the individual(s) designated as “Authorized Officer(s)” in the
most-recently provided resolution shall be the only “Authorized Officers” for
purposes of this Agreement.

“Availability End Date” means July 12, 2011.

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
(whether generated in-house or by outside counsel) incurred in amending,
enforcing or defending the Loan Documents (including fees and expenses of
appeal), incurred before, during and after an Insolvency Proceeding, whether or
not suit is brought.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Borrowing Base” means an amount equal to: (i) Cash at Bank; plus (ii) 80.0%
(the “Advance Rate”) of Eligible Accounts, as determined by Bank with reference
to the most recent Borrowing Base Certificate delivered by Borrower.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.

 

1.



--------------------------------------------------------------------------------

“Cash” means unrestricted cash and cash equivalents.

“Cash Burn” means an amount equal to the prior period’s Cash minus the current
period’s ending Cash that has been adjusted for any changes to Cash as a result
of borrowings and repayments of borrowings, proceeds from the sale of equity and
the exercise of stock options or warrants, paid-in-capital and minority
interest, and capital expenditures financed under a capital lease.

“Change in Control” shall mean a transaction other than (i) a bona fide equity
financing or series of financings on terms and from investors reasonably
acceptable to Bank and (ii) any equity financing or series of financings
involving the public offering of securities of Borrower in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of Borrower
ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors of Borrower,
who did not have such power before such transaction.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit B, except to the extent (i) any such property is
nonassignable by its terms without the consent of another party (but only to the
extent such prohibition on transfer is enforceable under applicable law,
including, without limitation, §9406 and §9408 of the Code), (ii) the granting
of a security interest in such property is contrary to applicable law, provided
that upon the cessation of any such restriction or prohibition, such property
shall automatically become part of the Collateral, (iii) any such property
constitutes the capital stock of a controlled foreign corporation (as defined in
the IRC), in excess of 65% of the voting power of all classes of capital stock
of such controlled foreign corporations entitled to vote, or (iv) any such
property (including any attachments, accessions or replacements) that is subject
to a Lien that is permitted pursuant to clause (c) of the definition of
Permitted Liens, if the grant of a security interest with respect to such
property pursuant to this Agreement would be prohibited by the agreement
creating such Permitted Lien or would otherwise constitute a default thereunder,
provided, that such property will be deemed “Collateral” hereunder upon the
termination and release of such Permitted Lien.

“Collateral State” means the state or states where the Collateral is located,
which is California.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

2.



--------------------------------------------------------------------------------

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Extension” means each Advance, Equipment Advance, or any other extension
of credit, by Bank to or for the benefit of Borrower hereunder.

“Current Assets” means, as of any applicable date, all amounts that should, in
accordance with GAAP, be included as current assets on the consolidated balance
sheet of Borrower and its Subsidiaries as at such date.

“Current Ratio” means (i) Current Assets; divided by (ii) Formula Advances then
outstanding.

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
Advance Rate and the standards of eligibility by giving Borrower 10 days prior
written notice. Unless otherwise agreed to by Bank, Eligible Accounts shall not
include the following:

(a) Account balances that the account debtor has failed to pay in full within 90
days of invoice date;

(b) Account credit balances greater than 90 days from invoice date;

(c) Accounts with respect to an account debtor, 25% of whose Accounts the
account debtor has failed to pay within 90 days of invoice date;

(d) Accounts with respect to an account debtor, including the account debtor’s
subsidiaries and Affiliates, whose total obligations to Borrower exceed 25% of
all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;

(e) Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;

(f) Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States, except for
Accounts of the United States if the payee has assigned its payment rights to
Bank and the assignment has been acknowledged under the Assignment of Claims Act
of 1940 (31 U.S.C. 3727);

(g) Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

(h) Accounts with respect to which the account debtor is an officer, employee,
agent, Subsidiary or Affiliate of Borrower;

(i) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, demo or promotional, or
other terms by reason of which the payment by the account debtor may be
conditional

(j) “Advanced Billings,” i.e., accounts that have not yet been billed to the
account debtor or that relate to deposits (such as good faith deposits) or other
property of the account debtor held by Borrower for the performance of services
or delivery of goods which Borrower has not yet performed or delivered;

 

3.



--------------------------------------------------------------------------------

(k) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;

(l) Accounts the collection of which Bank reasonably determines after inquiry
and consultation with Borrower to be doubtful;

(m) Retentions and hold-backs; and

(n) “Progress Billings,” i.e., accounts that are billed based on project
milestones and not on actual time and materials bases.

“Eligible Foreign Accounts” means Accounts: (x) with respect to which the
account debtor does not have its principal place of business in the United
States; and (y) which do not otherwise fall within any of subsections
(a) through (d) and (f) through (n) of the definition of “Eligible Accounts”,
and that are: (i) supported by one or more letters of credit in an amount and of
a tenor, and issued by a financial institution, acceptable to Bank, (ii) insured
by the Export Import Bank of the United States, (iii) generated by an account
debtor with its principal place of business in Canada, except for the Province
of Quebec, or (iv) approved by Bank on a case-by-case basis. All Eligible
Foreign Accounts must be calculated in U.S. Dollars, and must be billed by the
Borrower from a location within the United States of America. “Equipment” means
all present and future machinery, equipment, tenant improvements, furniture,
fixtures, vehicles, tools, parts and attachments in which Borrower has any
interest.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“Equipment Advance(s)” means a cash advance or cash advances under the Equipment
Loan.

“Equipment Loan” means a Credit Extension of up to $2,000,000 in the aggregate,
subject to the restrictions that: (i) no more than $500,000 may be advanced to
finance licensed genetic bio-markers; (ii) no more than $550,000 may be advanced
to finance leasehold improvements or other new building-related capital
expenditures.

“Equipment Maturity Date” means July 12, 2013.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Formula Advance” or “Formula Advances” means a cash advance or cash advances
under the Formula Revolving Line.

“Formula Revolving Line” means a Credit Extension of up to $2,000,000 (inclusive
of any amounts outstanding under the Ancillary Services Sublimit).

“Formula Revolving Maturity Date” means July 12, 2011.

 

4.



--------------------------------------------------------------------------------

“Foreign Exchange Reserve Percentage” means a percentage of reserves for FX
Contracts as determined by Bank, in its sole discretion from time to time.

“FX Contracts” means contracts between Borrower and Bank for foreign exchange
transactions.

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:

(a) Copyrights, Trademarks and Patents;

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(e) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

(g) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

“Inventory” means all present and future inventory in which Borrower has any
interest.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“Investment Agreement” means, collectively, Borrower’s stock purchase and other
agreement(s) pursuant to which Borrower most recently issued shares of its
preferred stock.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request.

 

5.



--------------------------------------------------------------------------------

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other similar encumbrance.

“Liquidity” means the sum of: (i) unrestricted Cash in Bank; plus (ii) 50.0% of
Accounts in the United States; plus (iii) contingent on the aggregate amount of
Borrowers’ Cash at Bank being at least $10,000,000, Cash in other banks that is
subject to an account control agreement in favor of and in form and substance
acceptable to Bank.

“Liquidity Ratio” means the ratio of Liquidity to all Indebtedness to Bank.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means a material adverse effect on: (i) the
operations, business or financial condition of Borrower and its Subsidiaries
taken as a whole; (ii) the ability of Borrower to repay the Obligations or
otherwise perform its obligations under the Loan Documents; or (iii) Borrower’s
interest in, or the value, perfection or priority of Bank’s security interest in
the Collateral.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

(c) Indebtedness not to exceed $350,000 in the aggregate in any fiscal year of
Borrower secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed at the time it is
incurred the lesser of the cost or fair market value of the property financed
with such Indebtedness;

(d) Subordinated Debt;

 

6.



--------------------------------------------------------------------------------

(e) Indebtedness to trade creditors incurred in the ordinary course of business;

(f) Indebtedness of Borrower to any Subsidiary and Contingent Obligations of any
Subsidiary with respect to obligations of Borrower, Indebtedness of any
Subsidiary to any other Subsidiary and Contingent Obligations of any Subsidiary
with respect to obligations any other Subsidiary, and Indebtedness of any
Subsidiary to Borrower;

(g) Indebtedness of Borrower in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, bankers’ acceptances and similar obligations and
trade-related letters of credit, in each case provided in the ordinary course of
business and not in connection with Indebtedness for money borrowed; and

(h) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

“Permitted Investment” means:

(a) Investments existing on the Closing Date disclosed in the Schedule;

(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) repurchase agreements relating to securities issued or
guaranteed as to principal and interest by the United States of America,
(iv) mutual funds that invest solely in investments of the type described in
clauses (i), (ii), or (iii) above, (v) Bank’s certificates of deposit maturing
no more than one year from the date of investment therein, and (vi) Bank’s money
market accounts; (vii) Investments in regular deposit or checking accounts held
with Bank or subject to a control agreement in favor of Bank; and
(viii) Investments consistent with any investment policy adopted by the
Borrower’s board of directors;

(c) Repurchases of stock from former employees, consultants or directors of
Borrower under the terms of applicable repurchase agreements (i) in an aggregate
amount not to exceed $350,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases, or (ii) in any amount where the consideration for the repurchase is
the cancellation of indebtedness owed by such former employees, consultants or
directors to Borrower regardless of whether an Event of Default exists;

(d) Investments accepted in connection with Permitted Transfers;

(e) Investments of Subsidiaries in or to other Subsidiaries or Borrower, and
Investments by Borrower in Subsidiaries not to exceed $350,000 in the aggregate
in any fiscal year;

(f) Investments not to exceed $350,000 outstanding in the aggregate at any time
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;

(g) Investments in unfinanced capital expenditures in any fiscal year, not to
exceed $350,000;

 

7.



--------------------------------------------------------------------------------

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary;

(j) Investments in prepaid expenses, negotiable instruments held for collection,
and deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money;

(k) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $350,000 in the aggregate in any
fiscal year; and

(l) Investments permitted under Section 7.3.

“Permitted Liens” means the following:

(a) Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Credit Extensions) or
arising under this Agreement, the other Loan Documents, or any other agreement
in favor of Bank;

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;

(c) Liens not to exceed $350,000 in the aggregate (i) upon or in any Equipment
and related software (other than Equipment financed by a Credit Extension)
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such Equipment and related software or indebtedness incurred solely for
the purpose of financing the acquisition or lease of such Equipment and related
software, or (ii) existing on such Equipment and related software at the time of
its acquisition, in each case provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
Equipment and related software;

(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

(e) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 (attachment) or 8.7
(judgments);

(f) Liens securing Subordinated Debt;

(g) Deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders
or

 

8.



--------------------------------------------------------------------------------

contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds in the ordinary course of business;

(h) Liens arising out of leases or subleases and licenses and sublicences
granted to others in the ordinary course of Borrower’s business not interfering
in any material respect with the business of Borrower and its Subsidiaries taken
as a whole;

(i) Easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and other similar changes or encumbrances affecting real
property not constituting a Material Adverse Effect on Borrower’s and its
Subsidiaries’ business, taken as a whole; and

(j) Liens of materialmen, mechanics, warehousemen, carriers, artisans or other
similar Liens arising in the ordinary course of business or by operation of law.

(k) Subject to Section 6.6, Liens in favor of other financial institutions
arising in connection with Borrower’s deposit accounts held at such institutions
to secure standard fees for deposit services charged by, but not financing made
available by such institutions, provided that Bank has a perfected security
interest in the amounts held in such deposit accounts.

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

(a) Inventory in the ordinary course of business;

(b) licenses and similar arrangements for the use of the property of Borrower or
its Subsidiaries in the ordinary course of business;

(c) worn-out, surplus or obsolete Equipment not financed with the proceeds of
Credit Extensions;

(d) grants of security interests and other Liens that constitute Permitted
Liens;

(e) other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed $350,000 during any fiscal year;

(f) Borrower’s property as permitted under Sections 7.6, 7.7 and 7.8; and

(g) amounts by Borrower to or from one of its investment or deposit accounts to
another investment or deposit account maintained with Bank.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrower, as well as any other officer or employee identified
in as an Authorized Officer in the corporate resolution delivered by Borrower to
Bank in connection with this Agreement.

 

9.



--------------------------------------------------------------------------------

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in any Subsidiary of Borrower which is not an entity organized under
the laws of the United States or territory thereof, and (ii) one hundred percent
(100%) of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower in any Subsidiary of Borrower
which is an entity organized under the laws of the United States or any
territory thereof

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where Borrower’s chief executive office is located,
the state of Borrower’s formation and other applicable federal, state or local
government offices identifying all current security interests filed in the
Collateral and Liens of record as of the date of such report.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

10.



--------------------------------------------------------------------------------

DEBTOR:    OSMETECH TECHNOLOGY, INC. SECURED PARTY:    SQUARE 1 BANK

EXHIBIT B-1

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names, and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements but limited to
sixty-six two-thirds percent (66 2/3%) of the outstanding equity securities of
any subsidiary formed in a jurisdiction outside of the United States), letter of
credit rights, money, and all of Debtor’s books and records with respect to any
of the foregoing, and the computers and equipment containing said books and
records;

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.

 

1.



--------------------------------------------------------------------------------

DEBTOR:    GENMARK DIAGNOSTICS, INC. SECURED PARTY:    SQUARE 1 BANK

EXHIBIT B-2

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(c) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements but limited to
sixty-six two-thirds percent (66 2/3%) of the outstanding equity securities of
any subsidiary formed in a jurisdiction outside of the United States), letter of
credit rights, money, and all of Debtor’s books and records with respect to any
of the foregoing, and the computers and equipment containing said books and
records;

(d) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.

 

1.



--------------------------------------------------------------------------------

DEBTOR:    CLINICAL MICRO SENSORS, INC. SECURED PARTY:    SQUARE 1 BANK

EXHIBIT B-3

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(e) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements but limited to
sixty-six two-thirds percent (66 2/3%) of the outstanding equity securities of
any subsidiary formed in a jurisdiction outside of the United States), letter of
credit rights, money, and all of Debtor’s books and records with respect to any
of the foregoing, and the computers and equipment containing said books and
records;

(f) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.

 

1.



--------------------------------------------------------------------------------

EXHIBIT C

 

LOGO [g270238exm_001.jpg]

 

  Sent to |              Date |      Time |          

Requested Transaction

 

                    BORROWER   

Osmetech Technology, Inc

      REQUESTED TRANSACTION TYPE      DOLLAR AMOUNT              
FROM Account No.   

 

      Principal Increase (Advance)    $ —                        

 

 

                  Principal Payment (Only)    $ —                        

 

 

         TO Account No.   

 

               

 

Borrower’s total Cash as of the date of this

certificate (including Cash held outside of

      Other Instructions:           Square 1 Bank, if any)   

$  —  

                   

X

             borrower authorized signature          

 

NOTE: THE PERSON SIGNING THIS ADVANCE REQUEST MUST BE LISTED AS AN AUTHORIZED
OFFICER IN THE BORROWING RESOLUTIONS EXECUTED BY THE COMPANY IN CONNECTION WITH
THE LOAN AND SECURITY AGREEMENT

                                                                                
 

 

                authorized requestor    phone number                           
                       

 

 

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of the
request for, and advance confirmed by, this Loan Advance / Paydown Request;
provided that those representations and warranties of the date expressly
referring to another date shall be true, correct and complete in all material
respects as of such date.

 

Outgoing Wire Transfer Instructions

 

Is there a wire request tied to this loan advance? Please
circle:                                                     YES        NO

If there is a wire associated, please complete the necessary fields below. By
filling out the fields below you are requesting Square 1 Bank to initiate the
wire on your behalf, in which case an authorized person(s) will be contacted by
Square 1 Bank for PIN and wire confirmation based on the instruction you
provided to the Bank within your Funds Transfer Agreement.

 

All fields below must be completed for an associated wire to go out of your
account (subject to wire confirmation with PIN).



 

 

 

WIRE AMOUNT

 

  

$

        FROM ACCOUNT NO.   

 

      

Beneficiary Name

 

  

 

      ABA Routing No. (9 digits)   

 

      

Beneficiary Account No.

 

  

 

      Receiving Institution Name   

 

      

Beneficiary Address

 

  

 

      Receiving Institution Address   

 

         

 

        

 

                                       

 

COMMENTS TO BENEFICIARY

                 

For Bank Use Only

 

 

 

TRANSACTION REQUEST

             OUTGOING WIRE TRANSFER         date received  

 

   comp. status   

 

       

X

  time received  

 

   status date   

 

        wire approval signature        

X

        wire posted                                 YES            NO  

analyst signature

                    

X

        date   

 

 

manager’s approval signature

        time   

 

                                  

 

TELEPHONE REQUEST

       

p. bal. |

                 

p. no. |

 

received by |

       

p. notes |

                                

 

Square 1 Bank Confidential     New Borrower’s Kit V 1.1

 

2.



--------------------------------------------------------------------------------

EXHIBIT D

 

LOGO [g270238exm_002.jpg]

 

    

Borrower |    Osmetech Technology, Inc

     Commitment Amount |       $ 2,000,000        

Accounts Receivable

       

1.

  

Accounts Receivable Book Value as of                 date |                    

  

   $                     —                

 

 

   

2.

  

Additions (please explain on reverse)

      $ —                

 

 

   

3.

  

TOTAL ACCOUNTS RECEIVABLE

      $ —                

 

 

      

Accounts Receivable Deductions (without duplication)

  

    

4.

  

Amounts over 90 days

   $ —                

 

 

      

5.

  

Credit balances over 90 days

   $ —                

 

 

      

6.

  

Balance of 25% over 90 days

   $ —                

 

 

      

7.

  

Concentration limits

   $ —                

 

 

      

8.

  

Foreign Accounts

   $ —                

 

 

      

9.

  

Government Accounts

   $ —                

 

 

              (except Assigned Government Contracts)        

10.

  

Contra Accounts

   $ —                

 

 

      

11.

  

Demo Accounts

   $ —                

 

 

      

12.

  

Intercompany/Employee Accounts

   $ —                

 

 

      

13.

  

Advance Billings

   $ —                

 

 

      

14.

  

Progress Billings

   $ —                

 

 

      

15.

  

Other (please explain below)

   $ —                

 

 

      

16.

  

Total Accounts Receivable Deductions

      $ —                

 

 

   

17.

  

Eligible Accounts (#3 Minus #16)

   $ —                

 

 

      

18.

  

Loan Value of Accounts Receivable ( 80 % of #17)

      $ —                

 

 

      

Balances

       

19.

  

Maximum Loan Amount

   $ 2,000,000.00              

 

 

      

20.

  

Total Unrestricted Cash at Bank

      $ —                

 

 

   

21.

  

Total Funds Available

      $ —                

 

 

   

22.

  

Present balance outstanding on Line of Credit

      $ —                

 

 

   

23.

  

Outstandings under Sublimits (Letters of Credit)

      $ —                

 

 

   

24.

  

Reserve Position

      $ —                

 

 

   

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan &
Security Agreement between the undersigned and Square 1 Bank.

 



    



    

Comments

     

   



 

X

      bank    Square 1 Bank authorized signature       address    ATTN:
Portfolio Analysis Dept.         

406 Blackwell St. Suite 240

Durham, NC 27701

name |

      web link    www.square1bank.com       phone    919-314-3040

title |

      fax    919-314-3090       email    reportsed@square1bank.com

 

For Bank Use Only

 

 

received by |

  date |   reviewed by |   date |

 

Square 1 Bank Confidential     New Borrower’s Kit v 1.1

 

3.



--------------------------------------------------------------------------------

 

EXHIBIT E

 

LOGO [g270238exm_003.jpg]

 

    Borrower      Osmetech Technology, Inc  

 

The undersigned authorized Officer of                      (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                     , with all
covenants except as noted below; and (ii) all representations and warranties of
Borrower stated on the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next, except as explained in an accompanying letter or
footnotes.

 

            Reporting Covenants  

Please indicate compliance status by circling YES or NO under the COMPLIES
column.

 

 

 

COVENANTS

 

  

REQUIRED

 

       

COMPLIES

 

 

Monthly financial statements, Compliance Cert.

   Monthly, within 30 days       YES    NO  

A/R & A/P Agings, Borrowing Base Cert.

   Monthly, within 30 days       YES    NO  

IP Report

   Quarterly, within 30 days       YES    NO  

A/R Audit

   Initial and Semi-Annual       YES    NO  

Annual (CPA Audited)

   FYE within 180 days       YES    NO  

10K and 10Q

   (as applicable)       YES    NO  

Annual Financial Projections

 

  

November 30 of each year

 

       

YES

 

   NO

 

   

 

        Banking Relationship

 

Please Banking Relationship below and circle YES or NO under the COMPLIES
column.

 

                                                  

 

COMPLIES

       Total Amount of Borrower’s Cash and Investments at S1B   

                      

             All Cash and Investments at S1B?          YES    NO     If no,
total amount of Borrower’s Cash and Investments outside of S1B      

 

               Location of Cash & Investments outside of S1B   

 

                 Total amount of Borrower’s Cash and Investments   

                                          

                                          

 

        Financial Covenants

                            

Please list financial covenants below and circle YES or NO under the COMPLIES
column.

 

 

COVENANTS

        REQUIRED    ACTUAL    COMPLIES      

Liquidity Ratio

      1.50             YES    NO    NA      

Current Ratio

      1.50             YES    NO    NA      

Trailing 3 Mo. Cash Burn

 

        See Covenant Worksheet

 

             YES

 

  

NO

 

   NA

 

 

Please enter comments regarding covenant violations

 

       

 

By signing below, the Officers further acknowledge that at any time Borrower is
not in compliance with all the terms set forth in the Agreement, including,
without limitation, the financial covenants, and such non-compliance results in
a Default or Event of Default and such Default or Event of Default is
continuing, then no credit extensions will be made.

 

            

Please Send All Required Reporting to:

 

X

    

                 

         address   

Square 1 Bank

 

authorized signature      date            

ATTN: Portfolio Analysis Dept.

 

                

406 Blackwell St. Suite 240

 

name:

                

Durham, NC 27701

 

                web link   

www.square1bank.com

 

title:

              phone   

919-314-3040

 

                fax   

919-314-3090

 

                email   

reportsed@square1bank.com

 

       For Bank Use Only                           

 

  received by |

     date |                 reviewed by |           date |                

 

  financial compliance status:

 

    

 

YES

 

  

 

  

NO

 

                                

 

Square 1 Bank Confidential     New Borrower’s Kit v 1.1

 

4.